Zimmerman v Jurek Bldrs., Inc. (2021 NY Slip Op 01593)





Zimmerman v Jurek Bldrs., Inc.


2021 NY Slip Op 01593


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


219 CA 20-00902

[*1]DARREN ZIMMERMAN AND JENNIFER ZIMMERMAN, PLAINTIFFS-RESPONDENTS,
vJUREK BUILDERS, INC. AND HDJ BUILDERS, INC., DEFENDANTS. SOUTHWEST MARINE AND GENERAL INSURANCE COMPANY, APPELLANT.


CULLEN AND DYKMAN LLP, NEW YORK CITY (OLIVIA M. GROSS OF COUNSEL), FOR APPELLANT.
BROWN CHIARI LLP, BUFFALO (BRIAN R. HOGAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered July 7, 2020. The order granted the motion of plaintiffs to compel Southwest Marine and General Insurance Company to disclose certain documents. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court